         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YESENIA JAVIER MARIA (A.K.A.
 WANDA), individually and on behalf of
 others similarly situated,                                       20-CV-3707 (JPO)
                            Plaintiff,
                                                              OPINION AND ORDER
                      -v-

 EL MAMBI REST. CORP., et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       Yesenia Javier Maria brings suit against El Mambi Restaurant Corporation (“Mambi”), El

Mambi Steakhouse Corporation (“Steakhouse”), Raul Acosta, Raul Ryan Acosta, Gabriel Cruz-

Capote, Rafaelina Bautista, and Giovanni Bautista (together, “Defendants”), alleging violations

of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and the New York

Labor Law (“NYLL”). Defendants have moved to dismiss the complaint for failure to state a

claim. For the reasons that follow, the motion is denied.

I.     Background

       The following facts, drawn from the amended complaint, are presumed true for the

purposes of this motion. (See Dkt. No. 31 (“AC”).)

       From approximately 2005 until January 27, 2020, Javier Maria, a resident of New York

County, New York, was employed as a counter server at a Dominican restaurant in the

Washington Heights neighborhood of Upper Manhattan. (AC ¶¶ 19, 32, 42, 44.) Javier Maria

alleges that Defendants “own, operate, or control” the restaurant, and that they jointly employed

her. (AC ¶¶ 2, 36.)




                                                1
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 2 of 10




       Although officially employed as a counter server, Javier Maria was also required to spend

a “considerable part of her work day performing non-tipped duties,” including dishwashing,

cleaning the grill, sweeping and mopping, cutting lemons, and cutting chicken. (AC ¶ 5.) These

tasks took up more than twenty percent of each shift. (AC ¶ 42.) In carrying out these and other

duties, Javier Maria did not exercise any degree of meaningful discretion or independent

judgment. (AC ¶ 49.)

       Javier Maria alleges that Defendants designated her as a counter server rather than as a

non-tipped employee to avoid paying her the applicable minimum wage. (AC ¶ 11.) She also

alleges that Defendants failed to pay her overtime even though she regularly worked more than

forty hours per week. (AC ¶¶ 50, 101, 110.) Finally, she alleges that Defendants neglected to

provide her with detailed wage information, as required by state law, and that they unlawfully

retained a portion of her tips. (AC ¶¶ 113-124.)

       Javier Maria brought this proposed collective action on May 13, 2020, alleging violations

of the FLSA and the NYLL. (Dkt. No. 1.) Defendants have moved to dismiss the case for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (See Dkt. No. 33.)

II.    Legal Standard

         To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A complaint need not contain “detailed factual allegations,” but it must offer

something more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). A plaintiff must plead

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In resolving a motion to

dismiss, the court “must accept as true all well-pled factual allegations in the complaint and draw


                                                   2
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 3 of 10




all reasonable inferences in the plaintiff’s favor.” Doe v. Indyke, 457 F. Supp. 3d 278, 282

(S.D.N.Y. 2020) (citing Steginsky v. Xcelera Inc., 741 F.3d 365, 368 (2d Cir. 2014)).

   III. Discussion

        Defendants make four arguments in their motion to dismiss: (1) that Javier Maria fails to

adequately plead an overtime claim under the FLSA; (2) that she fails to adequately plead that

Defendants were her employers; (3) that the FLSA claims against Raul Acosta and Mambi are

barred by the statute of limitations; and (4) that the Court should not exercise supplemental

jurisdiction over the state-law claims. (See Dkt. No. 34 at 4-12.) The Court addresses each in

turn.

        A.     Unpaid Overtime

        Under the FLSA, subject to certain exceptions, “no employer shall employ any of his

employees … for a workweek longer than forty hours” unless the employee receives

compensation for that excess work “at a rate not less than one and one-half times the regular rate

at which he is employed.” 29 U.S.C. § 207(a)(1). To establish an overtime claim, an employee

must allege that she (1) “worked in excess of 40 hours a week,” (2) “was a non-exempt

employee,” and (3) “was paid less than one and one-half times the regular rate for all overtime

hours.” Cruz v. Rose Assocs., LLC, No. 13-CV-112, 2013 WL 1387018, at *3 (S.D.N.Y. Apr. 5,

2013); see also Lundy v. Cath. Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013)

(explaining that, to survive a motion to dismiss an FLSA claim, “a plaintiff must sufficiently

allege 40 hours of work in a given workweek as well as some uncompensated time in excess of

the 40 hours”). In general, “[d]etermining whether a plausible claim has been [pleaded] is ‘a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.’” Id. (quoting Iqbal, 556 U.S. at 679).




                                                 3
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 4 of 10




       Here, Javier Maria has sufficiently pleaded each of the required elements for an overtime

claim under the FLSA. First, she has described her duties “with sufficient detail to suggest [she]

was not exempted from the wage and hour laws.” Cruz, 2013 WL 1387018, at *3. Second, she

has alleged that, from April 2014 to January 2020, she “worked from approximately 3:00 p.m.

until on or about 11:00 p.m., 3 days a week,” and “from approximately 3:00 p.m. until on or

about 11:30 p.m., 2 days a week” — for a total of 41 hours a week. (AC ¶ 51.) Finally, she has

alleged that her “pay did not vary even when she was required to stay later or work a longer day

than her usual schedule.” (AC ¶ 56.) Courts in the Second Circuit, including this one, have

previously found similar allegations enough to satisfy the pleading standard. See Cruz, 2013 WL

1387018, at *3 (holding that the plaintiff had successfully pleaded an overtime claim where he

had provided enough detail to suggest that he was not exempted from the wage and hour laws,

and had “specifically pleaded that he worked in excess of 40 hours [per] week and received no

overtime pay”); see also Hahn v. Rocky Mountain Exp. Corp., No. 11-CV-8512, 2012 WL

2930220, at *2 (S.D.N.Y. July 16, 2012) (finding pleading standard met where the complaint

alleged “(1) Plaintiff was a non-exempt employee entitled to overtime pay; (2) he worked in

excess of 40 hours a week; and (3) he was denied overtime”).

       The Court therefore concludes that Javier Maria has stated a claim under the overtime

provision of the FLSA.

       B.      Employer-Employee Relationship

       Next, Defendants argue that Javier Maria “fails to plead that any of the defendants were

her employers” under the FLSA and the NYLL. (Dkt. No. 34 at 7.)

       Under the FLSA, an employer is “any person acting directly or indirectly in the interest

of an employer in relation to an employee.” 29 U.S.C. § 203(d); see also Spicer v. Pier Sixty

LLC, 269 F.R.D. 321, 335 n.13 (S.D.N.Y. 2010) (noting that the definitions of “employer” under


                                                4
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 5 of 10




NYLL and FLSA are coextensive). Because the statute’s definition “relies on the very word it

seeks to define,” the Supreme Court “has instructed that the determination of whether an

employer-employee relationship exists … should be grounded in economic reality rather than

technical concepts.” Flores v. 201 W. 103 Corp., 256 F. Supp. 3d 433, 438 (S.D.N.Y. 2017)

(internal citations omitted). Under the “economic realities” test, relevant factors include

“whether the alleged employer (1) had the power to hire and fire the employees, (2) supervised

and controlled employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employment records.” Cruz, 2013 WL 1387018, at

*2 (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999)).

       But these factors are not exclusive. Indeed, the Second Circuit has recognized that

additional factors can suggest “that an entity has functional control over workers” even where the

four factors are not met. Flores, 256 F. Supp. 3d at 439 (internal citation omitted). In

determining whether a garment manufacturer exercised functional control over subcontracted

workers, for example, the Second Circuit considered factors including “whether [the

manufacturer’s] premises and equipment were used for the plaintiffs’ work,” “the degree to

which the [manufacturer] or [its] agents supervised plaintiffs’ work,” and “whether plaintiffs

worked exclusively or predominantly for [the manufacturer]. Zheng v. Liberty Apparel Co. Inc.,

355 F.3d 61, 72 (2d Cir. 2003). “In short, there is no rigid rule for the identification of an FLSA

employer,” so any determination must be made “on a case-by-case basis.” Cruz, 2013 WL

1387018, at *3 (internal quotation marks and citation omitted)

       Defendants argue that Javier Maria fails to adequately plead employer status with respect

to (1) Raul Acosta, (2) Mambi, (3) Steakhouse, and (4) Rafaelina and Giovani Bautista. (Dkt.

No. 34 at 8-10.) These arguments are unavailing.




                                                 5
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 6 of 10




       First, Javier Maria has sufficiently alleged that Raul Acosta was one of her employers. In

addition to hiring her, he allegedly “determines the wages and compensation of the employees[,]

… establishes the schedules of the employees, maintains employee records, and has the authority

to hire and fire employees.” (AC ¶ 25.) Together, these claims demonstrate the existence of an

employer-employee relationship under the four-pronged “economic realities” test. See Flores,

256 F. Supp. 3d at 442 (holding that the plaintiffs had plausibly pleaded that defendant was their

employer based on allegations that defendant had exercised the authority to “(i) fire and hire, (ii)

determine rate and method of pay, (iii) determine work schedules[,] and (iv) otherwise affect the

quality of [plaintiffs’] employment” (internal citation omitted)). Defendants argue that “[i]t is

simply not possible for [Raul Acosta] to have been Plaintiff’s employer” after October 2017,

when he relinquished ownership of the restaurant. (Dkt. No. 34 at 8.) But, as Javier Maria

points out, the degree of operational control Raul Acosta did or did not continue to wield after

2017 is a question that “would affect the apportionment of liability, not the dismissal of claims at

this juncture.” (Dkt. No. 35 at 6-7.)

       Similar reasoning applies to Mambi and Steakhouse. Javier Maria alleges that these

entities “had the power to hire and fire [Javier Maria], controlled the terms and conditions of

[her] employment, and determined the rate and method of any compensation in exchange for

[her] services.” (AC ¶ 39.) As a threshold matter, such allegations suffice to plead employer

status. But Defendants argue that because the restaurant appears to have changed ownership

from Mambi to Steakhouse in October 2017 (see AC ¶ 30), Mambi could not have been Javier

Maria’s employer after that date, and Steakhouse could not have been her employer beforehand

(Dkt. No. 34 at 8-9). As with respect to Raul Acosta, however, the exact period of time that the




                                                 6
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 7 of 10




two entities served as Javier Maria’s employer is a question to be worked out in discovery; it is

not a reason to dismiss the claims now.

       Finally, Javier Maria has adequately alleged the employer status of Rafaelina and

Giovani Bautista. According to the complaint, the Bautistas “establish[] the schedules of the

employees, maintain[] employee records, and [have] the authority to hire and fire employees.”

(AC ¶¶ 28, 29.) In particular, both Rafaelina and Giovani Bautista “controlled the [day-to-day]

employment conditions of [Javier Maria], issued orders to the staff of Mambi, including [Javier

Maria], and [were] jointly responsible for issuing payment to workers.” (Id.). “Taken together,

these allegations raise a reasonable expectation that discovery will reveal evidence that

Defendants are employers of Plaintiff … within the meaning of FLSA.” Cruz, 2013 WL

1387018, at *3 (internal quotation marks and citation omitted).

       The Court therefore declines to dismiss the claims against these defendants.

       C.      Statute of Limitations

       In addition to disputing Raul Acosta’s and Mambi’s status as employers, Defendants also

argue that the FLSA claims against them must be dismissed for falling outside the applicable

statute of limitations. (See Dkt. No. 34 at 10-11.) In general, the FLSA provides a statute of

limitations of “two years after the cause of action accrue[s].” 29 U.S.C. § 255(a). That period

may be extended to three years, however, if the alleged violation is willful. Id. Defendants

argue that the claims against Raul Acosta and Mambi are time-barred because “there is no

allegation that [they] were Plaintiff’s employers after October 2017” — more than two years

before Javier Maria brought this suit — and the complaint does not adequately allege willfulness.

(Dkt. No. 34 at 10.)

       To state a claim for a willful violation of the FLSA, “the complaint must allege more than

an ordinary violation.” Joya v. Tutto Fresca Italian Food LLC, No. 18-CV-1299, 2019 WL


                                                 7
           Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 8 of 10




3282941, at *2 (E.D.N.Y. July 22, 2019) (internal citation omitted). It must show that the

employer “either knew or showed reckless disregard for the matter of whether its conduct was

prohibited by the Act.” Young v. Cooper Cameron Corp., 586 F.3d 201, 207 (2d Cir. 2009)

(internal quotation marks and citation omitted). But whether an employer’s conduct is willful “is

a fact-intensive inquiry not appropriately resolved on a motion to dismiss.” Goodman v. Port

Auth. of N.Y. & N.J., 850 F. Supp. 2d 363, 381 (S.D.N.Y. 2012). Thus, courts considering the

question at this juncture “tend to favor findings of willfulness.” Chime v. Peak Sec. Plus, Inc.,

137 F. Supp. 3d 183, 191 (E.D.N.Y. 2015). To avail themselves of the three-year statute of

limitations, plaintiffs may therefore “allege willfulness in general terms and nonetheless meet

their burden of demonstrating a willful violation of the FLSA.” Id. at 192.

       Javier Maria has met that burden here. She alleges that “Defendants engaged in their

unlawful conduct pursuant to a corporate policy of minimizing labor costs and denying

employees compensation by knowingly violating the FLSA and NYLL” (AC ¶ 86); that

“Defendants willfully disregarded and purposefully evaded recordkeeping requirements of the

FLSA and NYLL by failing to maintain accurate and complete timesheets and payroll records”

(AC ¶ 79); and that “Defendants’ unlawful conduct was intentional, willful, [and] in bad faith”

(AC ¶ 87). 1 These general allegations suffice to adequately plead willfulness. A three-year



       1
         In seeking to show that their conduct was not willful, Defendants attach a wage notice
that supposedly “demonstrate[s] a clear intent to comply with the FLSA and the NYLL.” (Dkt.
No. 34 at 11; Dkt. No. 34-3.) But whether Defendants intended to comply with these laws is a
question of fact “that is inappropriate for resolution on a motion to dismiss.” Fed. Hous. Fin.
Agency v. Deutsche Bank AG, 903 F. Supp. 2d 285, 291 (S.D.N.Y. 2012). Moreover, it would be
inappropriate for the Court to consider the attached wage notice on a Rule 12(b)(6) motion to
dismiss. On such a motion, “our review is limited to the facts as asserted within the four corners
of the complaint, the documents attached to the complaint as exhibits, and any documents
incorporated in the complaint by reference.” Horizon Comics Prods., Inc. v. Marvel Ent., LLC,
246 F. Supp. 3d 937, 940 (S.D.N.Y. 2017) (internal citation omitted).


                                                 8
         Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 9 of 10




statute of limitations is therefore appropriate at this stage, and the Court declines to dismiss the

FLSA claims against Raul Acosta and Mambi.

       D.      Supplemental Jurisdiction

       Finally, Defendants argue that the Court should decline to exercise supplemental

jurisdiction over Javier Maria’s state-law claims. Supplemental jurisdiction is governed by 28

U.S.C. § 1367, which provides that “in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).

To determine whether claims are part of the “same case or controversy,” courts consider whether

they “derive from a common nucleus of operative fact” — that is, whether the facts underlying

the federal and state claims substantially overlap. Achtman v. Kirby, McInerney & Squire, LLP,

464 F.3d 328, 335 (2d Cir. 2006) (internal citations omitted).

       Here, the FLSA and NYLL claims “arise out of the same compensation policies and

practices,” and thus derive from a common nucleus of operative fact. Shahriar v. Smith &

Wollensky Restaurant Grp., Inc., 659 F.3d 234, 245 (2d Cir. 2011). Since the Court has not

dismissed any of Javier Maria’s federal claims, it concludes that supplemental jurisdiction over

her state-law claims is proper.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is DENIED. Defendants are

directed to answer the complaint by June 29, 2021.

       The Clerk of Court is directed to close the motion at Docket Number 33.

       SO ORDERED.




                                                  9
       Case 1:20-cv-03707-JPO Document 37 Filed 06/08/21 Page 10 of 10




Dated: June 8, 2021
       New York, New York

                                   ____________________________________
                                              J. PAUL OETKEN
                                          United States District Judge




                                     10
